The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	This policy applies to the limitation of “ molded” in claims 1, 180, 183.



 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 9, 36-38, 46-47, 172-176, 178, 183-185  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger (3205515) view of Wilson (4323231).
Unger (figure 2) shows a padded element comprising a foam substrate having disposed therein a first internal surface (the inner surface 1 at 9) and a second internal surface (the outer surface of 4 at 10) opposed to the first internal surface, the first internal surface being interposed between an outer surface of the foam substrate and the second internal surface, at least one of the first internal surface and the second internal surface comprising a textured portion and the other of the first internal surface and the second internal surface is substantially smooth (figure 1 shows the surface being smooth although it has openings) and untextured, the first internal surface and the second internal surface configured to be in direct contact with one another when an occupant sits on the padded element, the foam substrate comprising a unitary molded (product by process limitation) foam portion, wherein the textured portion comprises a plurality of peak portions and a plurality of valley portions, wherein each peak portion in the plurality of peak portions is substantially elongate and each valley portion in the plurality of valley portions is substantially elongate, wherein the plurality of peak portions and the plurality of valley portions are disposed in a substantially parallel relationship, wherein the plurality of peak portions is comprised in a plurality of substantially upstanding projections, wherein the plurality of projections comprise substantially the same shape, wherein the plurality of projections comprise substantially the same dimension, wherein the first internal surface comprising a textured portion and the second internal surface is substantially smooth and untextured, wherein the first internal 
Unger does not show the foam substrate consisting essentially of a single foam.
Wilson discloses the well-known practice of either form structures assembled together as separate pieces or made of one piece (col 5 lines 1-9).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Unger’s structures to show the foam substrate consisting essentially of a single foam since it is well known in the art to form structures assembled together as separate pieces or made of one piece as taught by Wilson (col 5 lines 1-9) as long as it satisfies the expediency of manufacturing the finished foam structure. 



Claim 177 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger (3205515) in view of Wilson (4323231) and further in view of Meiller (5106161).
Unger as modified shows all the claimed limitations except for the seating surface element comprising a plurality of sections, each section comprising a plurality of peak portions and a plurality of valley portions being different.
Meiller discloses a seat having a plurality of foam sections.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Unger's modified structures to show the seating surface element comprising a plurality of sections, each section comprising a plurality of peak portions and a plurality of valley portions being different since providing a seat with a plurality of sections as taught by Meiller would enable a person comfort at different locations on the seat, and having the plurality of peak portions and a plurality of valley portions being different would have been obvious to one having ordinary skill in the art since one having ordinary skill in the art would have been it obvious to change different supporting strength for the different sections of seat as desired. 
Claim 179 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger (3205515) in view of Wilson.
Unger as modified shows all the claimed limitations except for each section comprising a plurality of peak portions and a plurality of valley portions being different.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Unger's modified structures to show each section comprising a plurality of peak portions and a plurality of valley portions being different since one .
Claim 1, 9, 36-38, 46-47, 172-176, 178, 183-185 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liou (5226188) view of Wilson (4323231).
Liou (figures 3-7c) shows a padded element comprising a molded (see Product by Process policy above) foam substrate having disposed therein a first internal surface (the inner surface of the top projections) and a second internal surface (the surface of 25) opposed to the first internal surface, the first internal surface being interposed between an outer surface of the foam substrate and the second internal surface, at least one of the first internal surface and the second internal surface comprising a textured portion and the other of the first internal surface and the second internal surface is substantially smooth (the surface shown is not corrugated or rough; substantially planar with openings) and untextured, the first internal surface and the second internal surface configured to be in direct contact with one another when an occupant sits on the padded element, wherein the textured portion comprises a plurality of peak portions and a plurality of valley portions, wherein each peak portion in the plurality of peak portions is substantially elongate and each valley portion in the plurality of valley portions is substantially elongate, wherein the plurality of peak portions and the plurality of valley portions are disposed in a substantially parallel relationship, wherein the plurality of peak portions is comprised in a plurality of substantially upstanding projections, wherein the plurality of projections comprise substantially the same shape, wherein the plurality of projections comprise substantially the same dimension, wherein the first internal surface comprising a textured portion and the second internal surface is substantially 
Liou does not show the foam substrate consisting essentially of a single foam.
Wilson discloses the well-known practice of either form structures assembled together as separate pieces or made of one piece (col 5 lines 1-9).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Liou’s structures to show the foam substrate consisting essentially of a single foam since it is well known in the art to form structures assembled together as separate pieces or made of one piece as taught by Wilson (col 5 lines 1-9) as long as it satisfies the expediency of manufacturing the finished foam structure. 
Claim 177 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liou (5226188) in view of Wilson (4323231) and further in view of Meiller (5106161).

Meiller discloses a seat having a plurality of foam sections.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Liou's modified structures to show the seating surface element comprising a plurality of sections, each section comprising a plurality of peak portions and a plurality of valley portions being different since providing a seat with a plurality of sections as taught by Meiller would enable a person comfort at different locations on the seat, and having the plurality of peak portions and a plurality of valley portions being different would have been obvious to one having ordinary skill in the art since one having ordinary skill in the art would have been it obvious to change different supporting strength for the different sections of seat as desired. 
Claim 179 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liou (5226188) in view of Wilson.
Liou as modified shows all the claimed limitations except for each section comprising a plurality of peak portions and a plurality of valley portions being different.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Liou's modified structures to show each section comprising a plurality of peak portions and a plurality of valley portions being different since one having ordinary skill in the art would have been it obvious to change different supporting strength for the different sections of seat as desired.


Claims 180-182 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger (3205515) view of Wilson (4323231) and Greogry et al (RE41765).
Unger (figure 2) shows a padded element comprising a foam substrate having disposed therein a first internal surface (the inner surface 1 at 9) and a second internal surface (the outer surface of 4 at 10) opposed to the first internal surface, the first internal surface being interposed between an outer surface of the foam substrate and the second internal surface, at least one of the first internal surface and the second internal surface comprising a textured portion, the first and second internal surface being unglued to one another, wherein the first internal surface comprising a textured portion and the second internal surface is substantially untextured, the textured portion comprising a plurality of peak portions and a plurality of valley portions.
Unger does not show the foam substrate consisting essentially of a single foam, the second internal surface having a skin of greater density than the foam substrate.
Wilson discloses the well-known practice of either form structures assembled together as separate pieces or made of one piece (col 5 lines 1-9).
Greogry et al discloses a core (231) having a density greater than the foam layer (230; col 7 lines 18-24).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Unger’s structures to show the foam substrate consisting essentially of a single foam since it is well known in the art to form structures assembled together as separate pieces or made of one piece as taught by Wilson (col 5 lines 1-9) as long as it satisfies the expediency of manufacturing the finished foam structure, and 
Unger as modified further show the second internal surface having a skin of greater density than the foam substrate.

Response to Arguments
Applicant's arguments filed 11/13/2019 have been fully considered but they are not persuasive.
With respect to the newly added limitation of “ molded”, examiner points out the office policy for addressing product by process limitation.  
With respect to the limitation of “ smooth”, as set forth above, the references to Liou and Unger both show the limitation to “ substantially smooth”.  
Applicant correctly points out that Wilson is/was relied upon to show the “ well-known practice…of one piece…col 5 lines 1-9.  The rejection above has been corrected to clarify the rejection.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The reference to Wilson shows the well known method of producing a foam .  
In response to applicant's argument that Wilson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it has been held that a prior art reference must either be in the field of applicant’s endeavor.  Wilson, Unger, and Liou all deal with overlapping layers of foam.  The foam structures are subjected to vertical/horizontal forces (by jumping, sitting, sliding….etc..).  The structure layers need to provide cushioning and springing force for the user.  Applicant is also concerned with having foam overlapping layers withstanding vertical/horizontal forces.  The prior art is thus analogous.  
Claims 180-182 are newly rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different cushion designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/13/2021